     Case 19-80162             Doc 13         Filed 02/06/19 Entered 02/06/19 12:23:40        Desc Main
                                                Document     Page 1 of 5
                               UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

   IN RE:
                                                               Case No.: 19-80162
             David M Seymour                                   Chapter: 7
             Alexzandria Seymour                               Hearing Date: 2/13/19

                                                     Debtors   Judge Thomas M. Lynch


                                                 NOTICE OF MOTION

TO: Joseph D. Olsen, Trustee, 1318 E. State Street, Rockford, IL 61104 by electronic notice through ECF
    David M Seymour, Alexzandria Seymour, Debtors, 3080 Hamlin Dr., Machesney Park, IL 61115
    Richard O. Ainsworth, Attorney for Debtors, 475 Executive Parkway, Rockford, IL 61107 by electronic
    notice through ECF



            PLEASE TAKE NOTICE that on 2/13/19, at 9:00AM, or as soon thereafter as counsel may be
   heard, I shall appear before the Honorable Judge Thomas M. Lynch, Bankruptcy Judge, in the courtroom
   usually occupied by him/her at the 327 South Church Street, Rockford, Illinois 61101, room 3100, or
   before any other Bankruptcy Judge who may be sitting in his/her place and stead, and shall then and there
   present this Motion of the undersigned, a copy of which is attached hereto and herewith served upon you,
   and shall pray for the entry of an Order in compliance therewith, at which time you may appear if you so
   desire.

                                                  PROOF OF SERVICE

            The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
   the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
   notice on February 6, 2019 and as to the debtor by causing same to be mailed in a properly addressed
   envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
   on February 6, 2019.


                                                                        /s/ Laura A. Hrisko
                                                                        Attorney for Movant

   Berton J. Maley ARDC#6209399
   Rachael A. Stokas ARDC#6276349
   Gloria C. Tsotsos ARDC#6274279
   Peter C. Bastianen ARDC#6244346
   Joel P. Fonferko ARDC#6276490
   Laura A. Hrisko ARDC#6230993
   Codilis & Associates, P.C.
   15W030 North Frontage Road, Suite 100
   Burr Ridge, IL 60527
   (630) 794-5300
   C&A FILE (14-18-13677)

   NOTE: This law firm is a debt collector.
  Case 19-80162             Doc 13         Filed 02/06/19 Entered 02/06/19 12:23:40      Desc Main
                                             Document     Page 2 of 5


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on February 6, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on February 6, 2019.

 Joseph D. Olsen, Trustee, 1318 E. State Street, Rockford, IL 61104 by electronic notice through ECF
 David M Seymour, Alexzandria Seymour, Debtors, 3080 Hamlin Dr., Machesney Park, IL 61115
 Richard O. Ainsworth, Attorney for Debtors, 475 Executive Parkway, Rockford, IL 61107 by electronic
 notice through ECF




                                                                   /s/ Laura A. Hrisko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Gloria C. Tsotsos ARDC#6274279
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-18-13677)

NOTE: This law firm is a debt collector.
  Case 19-80162        Doc 13     Filed 02/06/19 Entered 02/06/19 12:23:40            Desc Main
                                    Document     Page 3 of 5


                    UNITED STATES BANKRUPTCY COURT
              NORTHERN DISTRICT OF ILLINOIS, WESTERN DIVISION

IN RE:
                                                      Case No.: 19-80162
        David M Seymour                               Chapter: 7
        Alexzandria Seymour                           Hearing Date: 2/13/19

                                           Debtors    Judge Thomas M. Lynch


                    MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper (hereinafter "Movant"), by
and through its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant
to 11 U.S.C. §362(d) for an Order granting Movant relief from the automatic stay, and in support
thereof states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois;


       2.      The Debtors are indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 3080 Hamlin Dr, Machesney Park, IL 61115;


       3.      This security interest arose from a Note and Mortgage, executed on 8/23/2017, in
the amount of $143,083.00;


       4.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtors filing of this petition on 1/26/19;


       5.      Movant is entitled to relief from the automatic stay under 11 U.S.C. §362(d) for
the following reasons:
               a.        The Debtors are in default in the performance of the terms and conditions
                         of said Note and Mortgage;
  Case 19-80162     Doc 13      Filed 02/06/19 Entered 02/06/19 12:23:40              Desc Main
                                  Document     Page 4 of 5

              b.     As of 02/04/2019, the Debtors are contractually due for the 9/1/18
                     payment and all amounts coming due since that date. Any payments
                     received after this date may not be reflected in this default;
              c.     As of 02/04/2019, the estimated default through and including 2/1/19 is
                     $12,507.90, which includes attorney fees and costs in the amount of
                     $931.00. Any payments received after this date may not be reflected in
                     this default;
              d.     As of 02/04/2019, the estimated payoff amount is $148,482.37.             The
                     estimated fair market value of the property is $150,893.00, per Price
                     Opinion based on comparables. That to the best of Movant’s knowledge,
                     no non-exempt equity exists in the subject property or any equity that does
                     exist is so insubstantial as to be of little or no benefit or burdensome to the
                     estate;
              e.     The above is especially true when considering the cost of selling the
                     property, as outlined below:
                     Fair Market Value: $150,893.00

                     Less Lien Payoff and Cost of Sale:
                             Estimated Payoff: $148,482.37
                             Payoff of Other Liens:
                             Broker’s Commission (6% of FMV): $9,053.58
                             Other Closing Costs (estimated): $2,000.00

                     Net Proceeds of Sale: ($8,642.95)
                     (assuming no capital gains need to be paid)

                     (Please note: From these proceeds, Debtors would be entitled to be paid
                     $30,000.00 representing the homestead exemption)


       6.     Movant has incurred attorney fees and/or costs in connection with this bankruptcy
proceeding which have been included in the calculation of any default figures quoted herein
including:
                     $750.00         for Preparation of Notice and Motion for Relief
                     from the Automatic Stay, and prosecution of same
                     $181.00         for Court filing fee


       7.     Pursuant to Debtor's filed Statement of Intention, the property known as 3080
Hamlin Dr, Machesney Park, IL 61115 is to be surrendered;
  Case 19-80162             Doc 13         Filed 02/06/19 Entered 02/06/19 12:23:40        Desc Main
                                             Document     Page 5 of 5


         8.        The Court has authority to order that Rule 4001(a)(3) is not applicable to the order
entered in granting this motion, and Movant requests this Court so order;


         WHEREFORE, Nationstar Mortgage LLC d/b/a Mr. Cooper prays this Court enter an
Order pursuant to 11 U.S.C. §362(d) modifying the automatic stay as to Movant, allowing the
fees and costs described herein to be added to the indebtedness pursuant to the terms of the note
and mortgage, and for such other and further relief as this Court may deem just and proper.
         Dated this February 6, 2019.
                                                              Respectfully Submitted,

                                                              Codilis & Associates, P.C.


                                                              By: /s/ Laura A. Hrisko

                                                              Berton J. Maley ARDC#6209399
                                                              Rachael A. Stokas ARDC#6276349
                                                              Gloria C. Tsotsos ARDC#6274279
                                                              Peter C. Bastianen ARDC#6244346
                                                              Joel P. Fonferko ARDC#6276490
                                                              Laura A. Hrisko ARDC#6230993
                                                              Codilis & Associates, P.C.
                                                              15W030 North Frontage Road, Suite 100
                                                              Burr Ridge, IL 60527
                                                              (630) 794-5300
                                                              C&A FILE (14-18-13677)

NOTE: This law firm is a debt collector.
